Title: To Thomas Jefferson from J. P. P. Derieux, 20 September 1792
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 20 Sep. 1792. He sends a little memorandum concerning his merchandise in Philadelphia. He will be much obliged to have TJ sell them in the manner he judges most advantageous, and to try to obtain for him now or from the 1st to the 15th of November a sum of £150 Virginia currency, whether it be by a loan on the person charged with the merchandise or by an extraordinary discount on a merchant’s note. Having his heart very much set on liquidating his commitments and setting up his business, he greatly desires that all the merchandise be sold as soon as possible so that he will be able to draw the total before Christmas. He even thinks a bank discount, be it double that ordinarily demanded, would be easily recovered here by the difference it would make in his present situation. If, however, none of the merchandise has been sold by 1 Nov., rather than sacrifice to obtain the £150, he would prefer to limit himself to the £50 or £60 which TJ could always, in extremity, obtain by public sale, for whatever would then be the sacrifice, he would be forced into it by this latter date.
